VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
In a previous action by Karl Zamost for divorce against his wife, Bessie Zamost, she cross-petitioned alleging that Zamost was the owner of real property carried under the name of Zamost Realty Company and that she was destitute and has no property whatever. Karl Zamost was granted a divorce and Bessie Za-most was allowed] $12,000 alimony partly secured by a mortgage on thé real property upon which Bessie Zamost now brings this action to declare a trust in her on the ground that it is held -as trustee for her and is in fact her property. The court below entered an order dismissing the petition. On appeal the Court of’Appeals affirmed this order, holding:
1. The alimony awarded in the previous action was in fact a division of the property then owned by Karl Zamost.
2. Bessie Zamost was estopped1 from declaring this property to be hers as the question of ownership of the property was adjudicated in the previous action for divorce.